Title: Petition of Lewis Freeman, 3 June 1801
From: Freeman, Lewis
To: Jefferson, Thomas


               The Petition of Lewis Freeman of the City of New Haven, in the state of Connecticut Humbly Shewith—That your Petitioner, at A Circuit Court of the said United States Holden at Hartford in the said State of Connecticut in September last was commited by the oath of one Cornealius Smith of Having Passed a Counterfeit Bank bill, of the Bank of the United States, knowing it to be a Counterfeit, and on such Conviction was Sentenced to pay a fine of One Hundred dollars and to be Imprisoned two years—your Petitioner is fully Sensible, the court and Jury, by which he was tryed Acted a Very honnest Part in convicting him upon the Proof which was Exibited to them against your Petitioner, but your Petitioner knows, that the oath of said Smith was in Every Particular false and Totally Groundless, and was Fabricated by said Smith to Exonerate himself from a Prosecution, under which he was then Held, for Passing in a Variety of Instances a Number of Bills of the Manhattan Bank and on which Prosecution he must Inevitably have been convicted, had he not fabricated the charge against your Petitioner on which he has been convicted—Under such circumstances it being Impossible for your Petitioner to Vindicate his Innocence—He was at the time of his Tryal and for a long time before in a Very Declining state of Health, which has increased upon him Very Rapidly since his Imprisonment—And if your Petitioner must still be Confined in Goal, he must Lay down his Life as a punishment, for the supposed Crime, instead of enduring a two years imprisonment, for his Physicians all Assure him, that it is Impossible that his life should hold out to the End of the time Provided he be kept in Prison.
               your Petitioner supposes it cannot be the design of Government to Punish Consequnshally with death, an offence which by Law and the Decree of said Court was only to be Punished by a fine and Imprisonment your Petitioner therefore makes an humble Application to you as in your hands is his life, with you it is only to say whether he shall die or shall be Permitted still to Continue in Life—the Testimony which will be herewith Perfixed will shew most clearly, that the Situation of your Petitioner, is what your Petitioner has herein stated it to be—He therefore implores that your Excellency will be Pleased to remitt the Remainder of the Imprisonment and fine to which he has been Sentenced And your Petitioner as in Duty bound will Ever Pray—
               Lewis Freeman
               
                  your Petitioner Prays your Excellencys Answer as soon as may be as your Petitioner has been Obliged to find himself all the Necessarys of Life since his tryal and is at Last without Resources to Support himself and Family
                  
                     New Haven June 3d. 1801
                     
                        Lewis Freeman
                     
                  
               
               
                  This May [cerify?] that Luis Freeman has been Confined in the Common Goal in Newhaven in my Care & Charge About twelve Months Past and During that time he has be’n Deprived of his health and his Life has be’n Repeatedly Dispaired of
                  
                     Elisha Frost Goaler
                  
               
            